Title: John Penn and the Provincial Commissioners: Order to Pay Benjamin Franklin, 11 January 1765
From: Penn, John,Provincial Commissioners
To: Franklin, Benjamin


Philada. Jany. 11th. 1765.
Pay to Benjamin Franklin Esqr. or order the Sum of Fifty five Pounds in full of his Salary as a Commissioner appointed to dispose of and apply the late Grant from this Province of £55,000 to His Majesty’s Use.




  John Penn


£55 — —

  Jos: Fox


To Charles Norris
}
  Lynford Lardner


  Mahlon Kirkbride
  Thos: Cadwalader


  and John Morton, Esqrs
  Jos. Galloway


Janry 12th. 1765 Reed of Chas Norris
  
Jon Hughes


Fifty five Pounds in full of the above Order
Jos: Fox
  



